DUCKER, JUDGE:
The claimant, Harold E. Price, who resides at 1322 Temple Street, Hinton, West Virginia, alleges and it is stipulated between the parties as true, that at about 4:00 P. M., August 26, 1969, a large .piece of State Road equipment described as a 20 yard Michigan pan, driven by a Road Commission employe, Hubert Crimer, drove upon the sidewalk in front of claimant’s house so as to avoid striking parked vehicles in the street, and by so doing the sidewalk which was approximately ten inches above the street level was plowed up for a distance of thirty-six feet. The cost of repairing the sidewalk amounted to $81.24, iand the 'claimant now asks reimbursement for such costs.
As a strictly legal matter, the sidewalk which was damaged is a part of a public street and not owned by the claimant, but as we believe the claimant could have been compelled by the City of Hinton to rebuild or repair the sidewalk, it is only equitable for the State to pay for its negligence and not leave the claimant liable to the City.
Accordingly, we are of the opinion to, and do hereby award the claimant, Harold E. Price, the sum of $81.24.
Award of $81.24.